Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “substantially rectangular” in both independent claims 1 and 9 is considered to be indefinite.  The specification gives no indication as to the essential elements that would make an object substantially rectangular.  Furthermore, as the specification regards both a trapezoidal frame per se (in a plan view) and a modified trapezoidal frame having a convex side and a concave side as “substantially rectangular”, the scope of what Applicant deems “substantially rectangular” is considered to be vastly 
Although Applicant claims that substantially rectangular is definite on the basis of allowing deviations from dashed lines shown in Fig. 1 of the instant application (pg. 7 ¶ 1+ of Response dated 11 August 2021, henceforth “Response”).  Fig. 1 is deemed unsatisfactory for showing that “substantially rectangular” is definite, for at least two reasons.  First, it should be noted that the dashed lines actual trace out a trapezoid (and not a rectangle).  Applicant should at least reconcile the difference between what is shown and what is claimed, and if Applicant intends to be its own lexicographer, then Applicant should clearly state on the record just how wide from generally accepted definition of rectangle Applicant intends to deviate.  Furthermore, Examiner notes that even were the dashed lines to show a rectangle (which they do not), there would still be an issue of indefiniteness regarding how much deviation from the dashed lines is allowed.  Certainly, while Fig. 3 might be deemed trapezoidal, for the deviation at the top of the figure is relatively small, Fig. 4 certainly cannot be deemed trapezoidal, for the shape depicted therein has 14 sides, or 10 more than what a trapezoid (or a rectangle) possesses.  Such extensive amount of deviation makes the resulting shape far from what person having ordinary skill in the art would understand to be trapezoidal (or rectangular).
As claims 2-5 and 7 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2-5 and 7 are also held to be rejected.

Separately, claim 7 recites a frame having a substantially rectangular shape, and this recitation is indefinite for the reasons discussed above.

Allowable Subject Matter
Claims 2 and 9 would be allowable if rewritten to overcome the issues of indefiniteness identified above and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/152530 A1 (referenced below using its counterpart publication U.S. 2017/0334106 A1, henceforth “Sameshima”; both references are cited in the IDS of 19 September 2019).
Considering claims 1, 4, 5, and 7, it is noted that the disclosure of Figs. 8A – 8C of Sameshima would anticipate all of claims 1, 4, 5, and 7, for these figures shown a rectangular insert at least parts of which are embedded within a foam, wherein the insert has a first pair of opposing sides that are almost entirely embedded, and a second pair of opposing sides that are entirely exposed.  Fasteners that are entirely exposed may be further placed on the foam (Sameshima ¶ 0110).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/030484 A1 (WO 2016/152530 A1 (referenced below using Sameshima), as applied to claim 1 above, and further in view of U.S. 2012/0126606 A1 (Takakura, cited in IDS of 19 September 2019).
Considering claim 3, Sameshima as discussed above is silent regarding bends in the exposed section.
However, designing transverse portions of a frame member to have at least three bent portions is known in the art of seat designs, as is shown in Takakura (Takakura Fig. 1).  Both Sameshima and Takakura are analogous, as both are directed to the field of endeavor of the instant application (seats made of a foamed material that partially .

Response to Arguments
Applicant’s arguments with respect to 35 U.S.C. 112(b) rejection of claims 1-5 and 7 (pg. 6 ¶ 3+ of Response) have been fully considered.  There were three issues raised in the Non-Final Office Action of 12 May 2021, and the amendments to claim 1 have addressed two of these (over the recitations “frame-like” and “substantially entirely embedded”).
In lieu of amendments, Applicant argued against the rejection over the third indefinite recitation (over “substantially rectangular”).  As noted in ¶ 4 and 5 above, these arguments are not deemed persuasive.
Applicant’s arguments with respect to all prior art rejections over at least Sakakibara have been considered, and the rejections have been withdrawn in view of amendments to claim 1.
 
Concluding Remarks 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781